USDC IN/ND case 3:20-cv-00131-DRL-MGG document 25 filed 05/19/21 page 1 of 4


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 TIMOTHY S. MORROW,

                      Plaintiff,

        v.                                        CAUSE NO. 3:20-CV-131 DRL-MGG

 JASON ENGLISH,

                      Defendant.

                                   OPINION AND ORDER

       Timothy S. Morrow, a prisoner proceeding without a lawyer, filed a complaint

about the quality of the kosher meals served at the Westville Correctional Facility. ECF 1.

The court found that the complaint did not state a claim as written and allowed Mr.

Morrow to submit an amended complaint. ECF 21. He has done so. ECF 24. Now the

court must review the merits of that filing and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief

against an immune defendant. See 28 U.S.C. § 1915A. A filing by an unrepresented party

“is to be liberally construed, and a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted).

       The second amended complaint alleges that Jason English is a supervisor at

Aramark, the private company that is contracted to provide food for the inmates at

Westville. Mr. Morrow claims that the food he receives on the Kosher diet trays is rotten,

stale, and not approved Kosher food. He says he submitted 28 informal request slips to
USDC IN/ND case 3:20-cv-00131-DRL-MGG document 25 filed 05/19/21 page 2 of 4


Supervisor English because he had the ability to remedy the problem. Supervisor English

responded to 12 of the requests but did not fix the problem. Mr. Morrow seeks injunctive

relief to ensure the Kosher trays are corrected and compensation for the violation of his

religious rights.

       Prisoners have a right to exercise their religion under the Free Exercise Clause of

the First Amendment. Vinning-El v. Evans, 657 F.3d 591, 592-93 (7th Cir. 2011). “The Free

Exercise Clause prohibits the state from imposing a substantial burden on a central

religious belief or practice,” Kaufman v. Pugh, 733 F.3d 692, 696 (7th Cir. 2013), though

restrictions that limit the exercise of religion are permissible if they are reasonably related

to legitimate penological objectives, which include safety, security, and economic

concerns, Turner v. Safley, 482 U.S. 78, 89-91 (1987). Serving rotten and non-Kosher food

on the Kosher food trays could constitute a substantial burden on an inmate’s religious

practice. Mr. Morrow states a plausible First Amendment claim for money damages

against Jason English.

       The Religious Land Use and Institutionalized Persons Act (RLUIPA) affords

broader protections than the First Amendment; it authorizes injunctive relief but not

monetary damages against individuals or state entities. 42 U.S.C. § 2000cc-1(a); Sossamon

v. Texas, 563 U.S. 277, 285 (2011); Nelson v. Miller, 570 F.3d 868, 886-87 (7th Cir. 2009),

abrogated on other grounds by Jones v. Carter, 915 F.3d 1147, 1149-50 (7th Cir. 2019). RLUIPA

prohibits governmental entities from imposing “a substantial burden on the religious

exercise of a person residing in or confined to an institution . . . unless the government

demonstrates that imposition of the burden on that person is in furtherance of a


                                              2
USDC IN/ND case 3:20-cv-00131-DRL-MGG document 25 filed 05/19/21 page 3 of 4


compelling governmental interest and is the least restrictive means of furthering that

compelling governmental interest.” 42 U.S.C. § 2000cc-1(a); Holt v. Hobbs, 574 U.S. 352

(2015). Mr. Morrow plausibly alleges that the problems with the Kosher meals are

substantially burdening his religious practice and that he is entitled to appropriate meals.

Westville’s Warden, as the official overseeing operations at the prison, has both the

authority and the responsibility to ensure that inmates are given a proper religious diet

in accordance with RLUIPA. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011).

Therefore, the Warden will be added as a defendant. Mr. Morrow will be permitted to

proceed on a claim against him in his official capacity for permanent injunctive relief

under RLUIPA related to his on-going need for adequate Kosher meals.

       For these reasons, the court:

       (1) DIRECTS the clerk to add the Warden of the Westville Correctional Facility in

his official capacity as a defendant;

       (2) GRANTS Timothy S. Morrow leave to proceed against Jason English in his

individual capacity on a claim for compensatory and punitive damages under the First

Amendment for denying him adequate Kosher meals;

       (3) GRANTS Timothy S. Morrow leave to proceed against the Westville

Correctional Facility Warden in his official capacity on a claim for injunctive relief under

RLUIPA to receive adequate Kosher meals;

       (4) DISMISSESS all other claims;

       (5) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process on)


                                             3
USDC IN/ND case 3:20-cv-00131-DRL-MGG document 25 filed 05/19/21 page 4 of 4


Jason English at the Westville Correctional Facility with a copy of this order and the

second amended complaint (ECF 24), pursuant to 28 U.S.C. § 1915(d);

      (6) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process on)

Westville Correctional Facility Warden at the Indiana Department of Correction with a

copy of this order and the second amended complaint (ECF 24), pursuant to 28 U.S.C. §

1915(d);

      (7) ORDERS the Indiana Department of Correction to provide the full name, date

of birth, and last known home address of any defendant that does not waive service, if

they have such information;

      (8) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Jason English and the Westville

Correctional Facility Warden to respond to the second amended complaint as provided

for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims

for which the plaintiff has been granted leave to proceed in this screening order.

      SO ORDERED.

       May 19, 2021                             s/ Damon R. Leichty
                                                Judge, United States District Court




                                            4
